        Case 1:20-cv-05591-KPF Document 25 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPRINKLE OF JESUS CORP.,
and CASEY D. OLIVERA,

                             Plaintiffs,               20 Civ. 5591 (KPF)

                      -v.-                                  ORDER

JHALESA LEWIS,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is Defendant’s Motion to Dismiss, filed

December 9, 2020. (Dkt. #21). The Court has determined that oral argument

would aid it in resolution of the motion. Accordingly, the parties are hereby

ORDERED to appear for a video conference on March 16, 2021, at 3:00 p.m.

Access instructions will be provided in advance of the conference.

      SO ORDERED.

Dated: February 8, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
